              Case 6:21-cv-00163-ADA Document 1 Filed 02/23/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION




          Digital Cache, LLC,                                                  Case No. 6:21-cv-163

                  Plaintiff,                                                   Patent Case

                  v.                                                           Jury Trial Demanded

          Kingston Technology (Shanghai) Co., Ltd.,

                  Defendant.



                                 COMPLAINT FOR PATENT INFRINGEMENT

         1.      Plaintiff Digital Cache, LLC (“Plaintiff”), through its attorneys, complains of

Kingston Technology (Shanghai) Co., Ltd. (“Defendant”), and alleges the following:

                                                  PARTIES

         2.      Plaintiff Digital Cache, LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 555 Republic Dr, 2nd Floor, Plano,

Texas 75074.

         3.      Defendant Kingston Technology (Shanghai) Co., Ltd. is a corporation organized

and existing under the laws of China that maintains an established place of business at No. 1

Yinglun Road, Waigaoqiao Bonded Area, Free Trade Test Zone, Shanghai, Shanghai, 200131

China.

                                               JURISDICTION

         4.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

                                                  1
             Case 6:21-cv-00163-ADA Document 1 Filed 02/23/21 Page 2 of 4




        5.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                    VENUE

        7.      Venue is proper in this District under 28 U.S.C. § 1391(c) because Defendant is a

foreign corporation. In addition, Defendant has committed acts of patent infringement in this

District, and Plaintiff has suffered harm in this district.

                                               PATENT-IN-SUIT

        8.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,851,015 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                              THE ’015 PATENT

        9.      The ’015 Patent is entitled “Method of overwriting data in nonvolatile memory

and a control apparatus used for the method,” and issued 2005-02-01. The application leading to

the ’015 Patent was filed on 2002-05-20. A true and correct copy of the ’015 Patent is attached

hereto as Exhibit 1 and incorporated herein by reference.

                              COUNT 1: INFRINGEMENT OF THE ’015 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.

        11.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’015 Patent in at least this District by making, using, offering to sell,
                                                  2
           Case 6:21-cv-00163-ADA Document 1 Filed 02/23/21 Page 3 of 4




selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’015 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’015 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’015 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

        12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’015 Patent Claims, by having its employees internally

test and use these Exemplary Products.

        13.     Exhibit 2 includes charts comparing the Exemplary ’015 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’015 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’015 Patent Claims.

        14.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        15.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        16.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:


                                                     3
            Case 6:21-cv-00163-ADA Document 1 Filed 02/23/21 Page 4 of 4




       A.       A judgment that the ’015 Patent is valid and enforceable

       B.       A judgment that Defendant has infringed directly one or more claims of the ’015

                Patent;

       C.       An accounting of all damages not presented at trial;

       D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant's past infringement at least with respect to the ’015 Patent.

       E.       And, if necessary, to adequately compensate Plaintiff for Defendant's

                infringement, an accounting:

                 i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                      and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                      that it incurs in prosecuting this action;

                ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                      this action; and

               iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                      deems just and proper.


Dated: February 23, 2021                        Respectfully submitted,

                                                /s/ Isaac Rabicoff
                                                Isaac Rabicoff
                                                Rabicoff Law LLC
                                                5680 King Centre Dr, Suite 645
                                                Alexandria, VA 22315
                                                7736694590
                                                isaac@rabilaw.com


                                                Counsel for Plaintiff
                                                Digital Cache, LLC



                                                   4
